[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1394

                      MAURICE D. YOUNG,

                    Plaintiff, Appellant,

                              v.

                     JOHN HANSEN, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Maurice D. Young on brief pro se.                            
William R.  Fisher, Ivy L.  Frignoca and Monaghan, Leahy, Hochadel                                                                              
& Libby on brief for appellees.               

                                         

                       October 24, 1997
                                         

     Per  Curiam.  Pro  se plaintiff Maurice  Young appeals a                                      

district  court  judgment  that  dismissed as  frivolous  his

second  42  U.S.C.    1983  complaint  for  damages allegedly

caused by his wrongful arrest and prosecution.  See 28 U.S.C.                                                               

   1915(e)(2)(B)(i).  This  court  previously  affirmed   the

district  court's dismissal of Young's first   1983 complaint

as frivolous. See  Young v. Knox County Deputy,  et al., slip                                                                   

op. no. 95-1064 (1st Cir.  Oct. 17, 1995).  Having thoroughly

reviewed the record  and the  parties' briefs  on appeal,  we

agree that  this  case essentially  duplicates Young's  first

action.  Accordingly,  the judgment of the  district court is

summarily affirmed.   See, e.g., McWilliams v.  Colorado, 121
F.2d 573, 574 (10th Cir. 1997); Hudson v. Hedge, 27 F.3d 274,                                                           

276 (7th Cir. 1994); Cooper  v. Delo, 997 F.2d 376, 377  (8th                                                

Cir. 1993); Local Rule 27.1.

                             -2-